Exhibit 10.36
AQUA AMERICA, INC
2004 EQUITY COMPENSATION PLAN
(amended and restated as of January 1, 2009)
1. Purpose
The purpose of this plan (the “Plan”) is to provide an incentive, in the form of
a proprietary interest in Aqua America, Inc. (the “Corporation”), to officers,
other key employees and Non-employee Directors, as defined below, of the
Corporation and its subsidiaries and key consultants who are in a position to
contribute materially to the successful operation of the business of the
Corporation, to increase their interest in the Corporation’s welfare, and to
provide a means through which the Corporation can attract and retain officers,
other key employees and Non-employee Directors and key consultants of
significant abilities. The Plan is a successor plan to the Corporation’s
existing Amended and Restated 1994 Equity Compensation Plan (the “1994 Plan”).
2. Administration
This Plan shall be administered by a Committee (the “Committee”) of the Board of
Directors of the Corporation. Each of the members of the Committee may be an
“outside director” as defined under section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and related Treasury regulations and each of
whom shall also be a “non-employee director” as defined under Rule 16b-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However,
the Board of Directors may ratify or approve any grants made by the Committee if
the Committee deems it appropriate in a particular circumstance.
From time to time the Committee may make grants, subject to the terms of the
Plan, with respect to such number of shares of Common Stock of the Corporation
as the Committee, acting in its sole discretion, may determine. All references
to the Committee hereunder shall also mean the Board of Directors to the extent
that the Board of Directors is acting pursuant to its authority to ratify or
approve grants under the Plan. Non-employee Directors, as defined below, may
only receive stock grants pursuant to the provisions of Section 7(f).

 

 



--------------------------------------------------------------------------------



 



Subject to the provisions of the Plan, the Committee shall be authorized to
interpret the Plan and the grants made under the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, to determine the terms
and provisions of the agreement related to grants described in Section 9 hereof,
and to make all other determinations, including factual determinations,
necessary or advisable for the administration of the Plan. The Committee may
correct any defect, supply any omission and reconcile any inconsistency in the
Plan or in any option or grant in the manner and to the extent it shall be
deemed desirable to carry it into effect. The determinations of the Committee in
the administration of the Plan, as described herein, shall be final and
conclusive. The Committee may adopt such rules and regulations as it deems
necessary for governing its affairs. All powers of the Committee shall be
executed in its sole discretion, in the best interest of the Corporation, not as
a fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals. An Agreement, as defined below,
shall be executed by each grantee and shall constitute that grantee’s
acknowledgement and acceptance of the terms of the Plan and the Committee’s
authority and discretion.
3. Grants
Pursuant to the terms of the Plan, the Committee shall have the authority to
grant stock options to officers and other key employees and key consultants and
restricted stock and dividend equivalents to officers and other key employees;
provided, however, that Non-employee Directors, as defined below, may receive
stock grants in accordance with Section 7(f) (hereinafter collectively referred
to as the “Grants”). All Grants shall be subject to the terms and conditions set
forth herein and to those other terms and conditions consistent with this Plan
as the Committee deems appropriate and as are specified in writing by the
Corporation in the agreement described in Section 9 of the Plan (the
“Agreement”). Grants under a particular Section of the Plan need not be uniform
as among the grantees and Grants under two or more Sections of the Plan may be
combined in one instrument.
4. Shares Subject to the Plan
Subject to adjustment as provided in Section 15, the maximum aggregate number of
shares of the Common Stock of the Corporation that may be issued or transferred
under the Plan shall be 3,675,000 shares; provided, however, that no more than
50% of these shares shall be available for issuance as restricted stock. The
maximum number of shares of Common Stock that may be subject to Grants made
under the Plan to any individual during any calendar year shall be 150,000
shares, subject to adjustment as provided in Section 15. Shares deliverable
under the Plan may be authorized and unissued shares or treasury shares, as the
Committee may from time to time determine. Shares of Common Stock related to the
unexercised or undistributed portion of any terminated, expired or forfeited
Grant also may be made available for distribution in connection with future
Grants under the Plan. Additionally, if and to the extent options granted under
the 1994 Plan terminate or expire without being exercised, or if any shares of
restricted stock are forfeited, or shares of Common Stock otherwise issuable
under the 1994 Plan are withheld by the Corporation in satisfaction of
withholding taxes incurred in connection with the exercise of a stock option or
vesting of a restricted stock award, the shares subject to such awards may be
made available for distribution in connection with future Grants under the Plan.

 

2



--------------------------------------------------------------------------------



 



5. Eligibility
Only officers, key employees, members of the Board of Directors who are not
employed in any capacity by the Corporation (hereinafter referred to as
“Non-employee Directors”) and key consultants of the Corporation and its
subsidiaries shall be eligible for Grants under the Plan; provided, however,
that Grants to Non-employee Directors shall be made only in accordance with
Section 7(f). The term “subsidiaries” shall mean any corporation in an unbroken
chain of corporations beginning with the Corporation, if at the time of the
Grant, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
6. Granting of Options
The Committee may, from time to time, grant stock options to eligible officers
and other key employees and shall designate options at the time of grant as
either “incentive stock options” intended to qualify as such under section 422
of the Internal Revenue Code of 1986, as from time to time amended or any
successor statute of similar purpose (the “Code”), or “nonqualified stock
options”, which options are not intended to so qualify. The Committee may, from
time to time, grant nonqualified stock options to key consultants. Except as
hereinafter provided, options granted pursuant to the Plan shall be subject to
the following terms and conditions:
(a) Price. The purchase price per share of stock deliverable upon the issuance
of shares pursuant to the exercise of each option shall be not less than 100% of
the fair market value of the Corporation’s Common Stock on the date the option
is granted. The fair market value shall be the mean of the closing price of the
Corporation’s Common Stock on the New York Stock Exchange - Composite
Transactions or other recognized market source, as determined by the Committee,
on the date the option is granted, or if there is no sale on such date, then the
closing price on the last previous day on which a sale is reported. In any
event, in case of the Grant of an incentive stock option, the fair market value
shall be determined in a manner consistent with section 422 of the Code.
Shares may be purchased only by delivering a notice of exercise to the
Corporation with payment of the purchase price therefore to be paid in full
prior to the issuance of the shares. Such notice may instruct the Corporation to
deliver shares of Common Stock due upon the exercise of the option to any
registered broker or dealer in lieu of delivery to the grantee. Such
instructions must designate the account into which the shares are to be
deposited. The grantee may tender this notice of exercise, which has been
properly executed by the grantee, and the aforementioned delivery instructions
to any broker or dealer. With the consent of the Committee, payment of the
purchase price may be made, in whole or in part, through the surrender of shares
of the Common Stock of the Corporation (including without limitation shares of
Common Stock acquired pursuant to the option then being exercised) at the fair
market value of such shares determined as of the last trading day prior to the
date on which the option is exercised, in the same manner set forth in the above
paragraph.
(b) Terms of Options. The term during which each incentive stock option may be
exercised shall be determined by the Committee, but in no event shall an
incentive stock option be exercisable in whole or in part more than 10 years
from the date it is granted and in no event shall a nonqualified stock option be
exercisable in whole or in part more than 10 years and one day from the date it
is granted. All rights to purchase pursuant to an option shall, unless sooner
terminated, expire at the date designated by the Committee.

 

3



--------------------------------------------------------------------------------



 



The Committee shall determine the date on which each option shall become
exercisable and may provide that an option shall become exercisable in
installments. The shares comprising each installment may be purchased in whole
or in part at any time after such installment becomes exercisable. The Committee
may, in its sole discretion, accelerate the time at which any option may be
exercised in whole or in part. Notwithstanding any determinations by the
Committee regarding the exercise period of any option, all outstanding options
shall become immediately exercisable upon a Change in Control of the
Corporation, as defined in Section 16.
(c) Termination of Employment. Upon the termination of a grantee’s regular
full-time employment for any reason (except as a result of retirement,
disability or death), the options held by such grantee, whether exercisable or
unexercisable, shall terminate. Notwithstanding the fact that, in all cases, a
grantee’s employment shall be deemed to have terminated upon the sale of a
“subsidiary” of the Corporation (an entity in which the Corporation has at least
a 50% ownership of the entity’s total voting power) that employs such grantee,
the Committee, in its sole discretion, may extend the period during which any
option held by such a grantee may be exercised after such sale to the earliest
of (i) a date which is not more than three years from the date of the sale of
the subsidiary, (ii) the date of the grantee’s termination of employment as a
regular full-time employee with the subsidiary (or successor employer) following
such sale for reasons other than retirement, disability or death, (iii) the date
which is one year from the date of the grantee’s termination of employment with
the subsidiary on account of the grantee’s total disability (as defined in
section 22(e)(3) of the Code), or three months from the date of such termination
if on account of death, retirement or a disability other than a total
disability, or (iv) the expiration of the original term of the option as
established at the time of grant. The Committee, in its sole discretion, may
similarly extend the period of exercise of any option held by a grantee employed
by the Corporation, or a subsidiary, whose employment with the Corporation or
subsidiary is terminated in connection with the sale of a subsidiary of the
Corporation. To the extent that any option is not otherwise exercisable as of
the date on which the grantee ceases to be employed as a regular full-time
employee by the subsidiary or the Corporation, as applicable, as a result of the
grantee’s retirement, disability or death, such unexercisable portion of the
option shall terminate as of such date.
Transfer from the Corporation to a subsidiary, from a subsidiary to the
Corporation, or from one subsidiary to another, shall not be deemed to be a
termination of employment. All references in this Section 6 to the termination
of a grantee’s employment shall include the termination of a consultant’s
relationship with the Corporation or any subsidiary.

 

4



--------------------------------------------------------------------------------



 



(d) Retirement, Disability, or Death. Options may be exercised upon termination
of a grantee’s employment as a result of retirement, disability or death in
accordance with the following provisions:

  (i)  
Options granted prior to January 1, 2009 may be exercised over a period that
does not exceed: (1) one year from the date of such termination of employment in
the case of death; (2) two years from the date of such termination of employment
in the case of retirement or permanent and total disability (within the meaning
of section 22(e)(3) of the Code); and (3) three months from the date of such
termination of employment in the case of other disability; provided, however,
that in no event shall the period extend beyond the expiration of the option
term. To the extent that any option is not otherwise exercisable as of the date
on which the grantee ceases to be employed by the Corporation or any subsidiary,
as applicable, such unexercisable portion of the option shall terminate as of
such date. Subject to the foregoing, in the event of a grantee’s death, such
options may be exercised by a grantee’s legal representative or beneficiary, but
only to the extent that an option has become exercisable as of the date of
death.
    (ii)  
Options granted on or after January 1, 2009 may be exercised over a period that
does not exceed: (1) 12 months from the date of such termination of employment
in the case of death; and (2) 38 months from the date of such termination of
employment in the case of “Early Retirement” as defined in paragraph
(iii) below, “Normal Retirement” as defined in paragraph (iv) below, or
disability; provided, however, that in no event shall the exercise period extend
beyond the expiration of the option term and the exercise period for any option
shall not be accelerated as a result of Early Retirement or Normal Retirement.
Notwithstanding any determinations by the Committee regarding the exercise
period of any option, all outstanding options of a grantee which are granted on
or after January 1, 2009 shall become immediately exercisable if the grantee
terminates employment due to death or disability. Subject to the foregoing, in
the event of a grantee’s death, such options may be exercised by a grantee’s
legal representative or beneficiary.
    (iii)  
“Early Retirement” shall mean a termination of employment that occurs on or
after the date that the grantee become eligible for early retirement pursuant to
the terms of the Retirement Income Plan for Aqua America, Inc. and Subsidiaries
(the “Pension Plan”); provided, however, that if a grantee is not an active
participant in the Pension Plan immediately prior to terminating employment,
“Early Retirement” shall mean a termination of employment that occurs on or
after the date that a grantee is first eligible for Social Security retirement
benefits and has completed at least 10 years of service for vesting purposes
under the Pension Plan.
    (iv)  
“Normal Retirement” shall mean a termination of employment on or after the date
a grantee first satisfies the conditions for normal retirement benefits under
the terms of the Pension Plan, whether or not the grantee is covered by the
Pension Plan.

 

5



--------------------------------------------------------------------------------



 



(e) Notwithstanding any contrary provision in subsection (c) or (d) above, the
Committee, in its sole discretion, may determine that any portion of an option
that has not become exercisable as of the date of the grantee’s death,
termination of employment on account of permanent and total disability (within
the meaning of section 22(e)(3) of the Code) or other termination of employment
may also be exercised by a grantee, or in the case of death, a grantee’s legal
representative or beneficiary. Subject to the foregoing, in the event of a
grantee’s death, such options may be exercised by a grantee’s legal
representative or beneficiary, but only to the extent that an option has become
exercisable as of the date of death.
(f) Limits on Incentive Stock Options. Each Grant of an incentive stock option
shall provide that (i) it is not transferable by the grantee other than by will
or the laws of descent and distribution and otherwise is exercisable, during the
grantee’s lifetime, only by the grantee, and (ii) the aggregate fair market
value of the Common Stock on the date of the Grant with respect to which
incentive stock options are exercisable for the first time by a grantee during
any calendar year under the Plan and under any other stock option plan of the
Corporation shall not exceed the limitation set forth in section 422(d) of the
Code.
An incentive stock option shall not be granted to any grantee who, at the time
of grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Corporation or subsidiary of the
Corporation, unless the exercise price of the incentive stock option is no less
than 110% of the fair market value per share on the date of grant and the term
of the incentive stock option is not more than five years. Unless a grantee
could otherwise transfer Common Stock issued pursuant to an incentive stock
option granted hereunder without incurring liability under section 16(b) of the
Exchange Act, at least six months must elapse from the date of acquisition of an
incentive stock option to the date of disposition of the Common Stock issued
upon exercise of such option.
(g) Forfeiture of Options. Notwithstanding any other provisions set forth above,
if the grantee shall (i) commit any act of malfeasance or wrongdoing affecting
the Corporation, any parent or subsidiary, (ii) breach any covenant not to
compete, or employment contract, with the Corporation, any parent or subsidiary,
or (iii) engage in conduct that would warrant the grantee’s discharge for cause
(excluding general dissatisfaction with the performance of the Grantee’s duties,
but including any act of disloyalty or any conduct clearly tending to bring
discredit upon the Corporation, any parent or subsidiary), all options, or the
unexercised portion thereof, shall immediately terminate and be void.
(h) Non-Compete Agreement. All unexercised stock options following a grantee’s
termination of full-time employment by reason of Early Retirement or Normal
Retirement with respect to grants made on or after January 1, 2009, shall be
forfeited if, during the period of 38 months following the grantee’s termination
of regular full-time employment, the grantee violates the terms of a non-compete
agreement in the grant agreement.

 

6



--------------------------------------------------------------------------------



 



7. Restricted Stock Grants
The Committee may issue or transfer shares of Common Stock of the Corporation to
an eligible officer or other key employee. The following provisions are
applicable to restricted stock grants:
(a) General Requirements. Shares of Common Stock of the Corporation issued
pursuant to restricted stock grants may be issued for consideration or for no
consideration. Subject to any other restrictions by the Committee as provided
pursuant to Section 7(g), and the provisions of Section 7(e), restrictions on
the transfer of shares of Common Stock set forth in Section 7(c) shall lapse on
such date or dates as the Committee may approve until the restrictions have
lapsed on 100% of the shares. The period of years during which the restricted
stock grant will remain subject to restrictions will be designated by the
Committee (the “Restriction Period”). Prior to the lapse of the Restriction
Period the shares of Common Stock granted to any grantee shall be held by the
Corporation, subject to the provisions of Section 15 with respect to voting and
dividends.
(b) Number of Shares. The Committee may grant to each grantee a number of shares
of Common Stock of the Corporation determined in its sole discretion.
(c) Requirement of Employment. If the grantee’s regular full-time employment
terminates during the Restriction Period, the restricted stock grant terminates
as to all shares covered by the Grant as to which restrictions on transfer have
not lapsed, and those shares of Common Stock must be immediately returned to the
Corporation; provided, however, with respect to Grants made on or after
January 1, 2009, a restricted stock grant shall not terminate as a result of a
termination of employment due to Normal Retirement as defined in
Section 6(d)(iv) above, and, in the case of a termination of employment due to
Early Retirement as defined in Section 6(d)(iv) above, a pro-rata share of the
restricted stock grant based on the period in which the grantee was employed
during the Restriction Period shall not terminate as a result of the grantee’s
termination of employment. The Committee may provide for complete or partial
exceptions to the requirement in this subsection as it deems equitable.
Restricted stock grants made on or after January 1, 2009 that do not terminate
as a result of the grantee’s termination of employment due to Normal Retirement
or Early Retirement pursuant to this Section, will still be subject to any
performance goals established by the Committee with respect to such grant
pursuant to Section 7(g).
(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of Common Stock to which such Restriction Period
applies except to a Successor Grantee (as defined in Section 10 of the Plan).
Each certificate for a share issued or transferred under a restricted stock
grant shall contain a legend giving appropriate notice of the restrictions in
the Grant. The grantee shall be entitled to have the legend removed from the
stock certificate or certificates covering any of the shares subject to
restrictions when all restrictions on such shares have lapsed.
(e) Lapse of Restrictions. All restrictions imposed under the restricted stock
grant shall lapse upon the expiration of the applicable Restriction Period;
provided, however, that upon the death of the grantee, a Change in Control of
the Corporation, or effective with respect to grants made on or after January 1,
2009, the termination of employment of the grantee due to a disability, all
restrictions on the transfer of shares which have not, prior to such date, been
forfeited shall immediately lapse. In addition, the Committee may determine as
to any or all restricted stock grants, that all the restrictions shall lapse,
without regard to any Restriction Period, under such circumstances as it deems
equitable.

 

7



--------------------------------------------------------------------------------



 



(f) Stock grants to Non-employee Directors. As of the first day of the month
following the Corporation’s annual meeting of shareholders, each Non-employee
Director shall receive a grant of 1,500 shares of Common Stock. Such shares
shall not be sold for 6 months following the date of grant. No other
restrictions shall apply to such shares. Notwithstanding any other provision of
the Plan, this Section 7(f) may not be amended more than once every 12 months,
except for amendments necessary to conform the Plan to changes of the provisions
of, or the regulations relating to, the Code.
(g) (i) Restricted Stock Awards Subject to Performance Goals. From time to time
the Committee may issue shares of Common Stock of the Corporation pursuant to
restricted stock grants, which, in addition to the terms and restrictions of
Sections 7(a)–(f) above, will be subject to certain pre-established performance
goals. In setting the performance goals for grants designated as “qualified
performance-based compensation” pursuant to this Section 7, the Committee may
establish that the Restriction Period of such restricted stock grants will lapse
only upon the achievement of certain pre-established corporate performance goals
that shall be objectively determinable. The performance goals may be based on
one or more of the following criteria: (1) total return to shareholders;
(2) dividends; (3) earnings per share; (4) customer growth; (5) cost reduction
goals; (6) the achievement of specified operational goals, including water
quality and the reliability of water supply; (7) measures of customer
satisfaction; (8) net income (before or after taxes) or operating income;
(9) earnings before interest, taxes, depreciation and amortization or operating
income before depreciation and amortization; (10) revenue targets; (11) return
on assets, capital or investment; (12) cash flow; (13) budget comparisons;
(14) implementation or completion of projects or processes strategic or critical
to the Company’s business operations; and (15) any combination of, or a
specified increase in, any of the foregoing. In addition, such performance goals
may be based upon the attainment of specified levels of the Corporation’s
performance under one or more of the measures described above relative to the
performance of other entities and may also be based on the performance of any of
the Corporation’s business units or divisions or any parent or subsidiary.
Performance goals may be based upon the attainment of specified levels of the
Company’s performance under one or more of the measures described above during a
specified time period, which may differ from the Restriction Period. Performance
goals may include a minimum threshold level of performance below which no award
will be earned, levels of performance at which specified portions of an award
will be earned and a maximum level of performance at which an award will be
fully earned. These performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals, but the Committee may reduce
the amount of compensation that is payable upon achievement of the designated
performance goals.
(ii) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the commencement of
the period during which the specified performance goals are to be measured or
during a period ending no later than the earlier of (1) 90 days after the
beginning of the period during which the specified performance goals are to be
measured or (2) the date on which 25% of the period during which the specified
performance goals are to be measured has been completed, or such other date as
may be required or permitted under applicable regulations under Code section
162(m).

 

8



--------------------------------------------------------------------------------



 



(iii) Announcement of Results. The Committee shall certify and announce the
results for the Restriction Period to all grantees after the Company announces
the Company’s financial results for the Restriction Period. If and to the extent
that the Committee does not certify that the performance goals have been met,
the applicable grants for the Restriction Period shall be forfeited or shall not
be paid, as applicable.
(iv) Non-Compete Agreement. All restricted stock grant with respect to which the
applicable restrictions have not lapsed following a grantee’s termination of
full-time employment by reason of Early Retirement or Normal Retirement with
respect to grants made on or after January 1, 2009, shall be forfeited if,
during the Restricted Period following the grantee’s termination of regular
full-time employment, the grantee violates the terms of a non-compete agreement
in the grant agreement.
8. Dividend Equivalents
The Committee may grant dividend equivalents to eligible officers and other key
employees either alone or in conjunction with all or part of any option granted
under the Plan. A dividend equivalent shall be equal to the dividend payable on
a share of Common Stock of the Corporation. The amount of dividend equivalents
for any grantee (the “Dividend Equivalent Amount”) is determined by multiplying
the number of dividend equivalents subject to the Grant by the per-share cash
dividend, or the per-share fair market value (as determined by the Committee) of
any dividend in other than cash, paid by the Corporation with respect to each
record date for the payment of a dividend during the period described in
Section 8(a).
(a) Amount of Dividend Equivalent Credited. The Corporation shall credit to an
account for each grantee maintained by the Corporation in its books and records
on each record date that portion of the Dividend Equivalent Amount for each
grantee attributable to each record date, from the date of Grant until the
earlier of the date of

  (i)  
the end of the applicable accumulation period designated by the Committee at the
time of grant (the “Accumulation Period”),

  (ii)  
the date of the termination of regular full-time employment for any reason other
than total disability (as defined in section 22(e)(3) of the Code), Normal
Retirement as defined in Section 6(d)(iv) above, Early Retirement as defined in
Section 6(d)(iv) above, or death of the grantee, (or effective with respect to
grants made prior to January 1, 2009, the date of the termination of regular
full-time employment for any reason (including retirement), other than total
disability (as defined in section 22(e)(3) of the Code) or death of the
grantee), or as otherwise determined by the Committee, in its sole discretion,
at the time of a grantee’s termination of employment, or

  (iii)  
the end of a period of four years from the date of grant.

The Corporation shall maintain in its books and records separate accounts which
identify each grantee’s Dividend Equivalent Amount, reduced by all amounts paid
pursuant to subsection (b) below. No interest shall be credited to any such
account.

 

9



--------------------------------------------------------------------------------



 



(b) Payment of Credited Dividend Equivalents. Any Dividend Equivalent Amounts
accrued in an account between the date of the Grant to March 1 of the following
year shall be distributed to the grantee no later than March 15 of the year
following the date of grant, and any Dividend Equivalent Amounts accrued in an
account from March 2 of the year following the date of Grant (or any anniversary
thereof) through March 1 of the following year shall be distributed to the
grantee no later than March 15 of such following year, subject to subject to
subsection (c) below; provided, however, that the total Dividend Equivalent
Amount accrued in a grantee’s account on March 1, 2009 which has not, prior to
such date, been paid to the grantee or forfeited, shall be paid to the grantee
by March 15, 2009, subject to subsection (c) below. Notwithstanding the
foregoing, upon a Change in Control of the Corporation, any Dividend Equivalent
Amount or portion thereof, which has not, prior to such date, been paid to the
grantee or forfeited shall be paid within 60 days to the grantee.
(c) Forfeiture of Dividend Equivalents. Except as otherwise determined by the
Committee, payment of Dividend Equivalent Amounts for any accrual period ending
on March 1 as described in subsection (b) shall be forfeited by the grantee if
the grantee is not employed in regular full-time employment by the Corporation
or a subsidiary on March 1 of such accrual period; provided, however, that a
grantee shall not forfeit any payments if the grantee terminates employment by
reason of (i) death, (ii) total disability (as defined in section 22(e)(3) of
the Code), (iii) solely with respect to grants made prior to January 1, 2009,
retirement under the Corporation’s or a subsidiary’s retirement plan, or
(iv) solely with respect to grants made on or after January 1, 2009, Normal
Retirement as defined in Section 6(d)(iv) above or Early Retirement as defined
in Section 6(d)(iv) above, subject to subsection (e) below.
(d) Form of Payment. A Dividend Equivalent Amount shall be paid solely in cash.
(e) Non-Compete Agreement. All unpaid Dividend Equivalent Amounts following a
grantee’s termination of full-time employment by reason of Early Retirement or
Normal Retirement with respect to grants made on or after January 1, 2009, shall
be forfeited if, during applicable Accumulation Period, the grantee violates the
terms of a non-compete agreement in the grant agreement.
9. Agreement with Grantees
Each grantee who receives a Grant under the Plan shall enter into an agreement
with the Corporation which shall contain such provisions, consistent with the
provisions of the Plan, as may be established from time to time by the Committee
and shall constitute that grantee’s acknowledgement and acceptance of the terms
of the Plan and the Committee’s authority and discretion.

 

10



--------------------------------------------------------------------------------



 



10. Transferability of Grants
(a) Nontransferability of Grants. Only a grantee or his or her authorized legal
representative may exercise rights under a Grant. Such persons may not transfer
those rights except by will or by the laws of descent and distribution or, with
respect to Grants other than incentive stock options, if permitted in any
specific case by the Committee in their sole discretion, pursuant to a domestic
relations order as defined under the Code or Title I of ERISA or the rules
thereunder. When a grantee dies, the personal representative or other person
entitled to succeed to the rights of the grantee (“Successor Grantee”) may
exercise such rights. A Successor Grantee must furnish proof satisfactory to the
Corporation of his or her right to receive the Grant under the grantee’s will or
under the applicable laws of descent and distribution.
(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in the Agreement, that a grantee may transfer
nonqualified stock options to family members, one or more trusts for the benefit
of family members, or one or more partnerships of which family members are the
only partners, according to such terms as the Committee may determine; provided
that the grantee receives no consideration for the transfer of an option and the
transferred option shall continue to be subject to the same terms and conditions
as were applicable to the option immediately before the transfer.
11. Funding of the Plan
This Plan shall be unfunded. The Corporation shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Grants under this Plan. Subject to Section 8(e), in no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.
12. Rights of Grantees
Nothing in this Plan shall entitle any grantee or other person to any claim or
right to receive a Grant under this Plan or to any of the rights and privileges
of, a shareholder of the Corporation in respect of any shares related to any
Grant or purchasable upon the exercise of any option, in whole or in part,
unless and until certificates for such shares have been issued. Notwithstanding
the foregoing, a grantee who receives a grant of restricted stock shall have all
rights of a shareholder, except as set forth in Section 7(d), during the
Restriction Period, including the right to vote and receive dividends. Neither
this Plan nor any action taken hereunder shall be construed as giving any
grantee any rights to be retained in the employ of the Corporation, to be
retained as a consultant by the Corporation or to be retained as a Non-employee
Director by the Corporation.

 

11



--------------------------------------------------------------------------------



 



13. Withholding of Taxes
The Corporation shall have the right to deduct from all Grants paid in cash any
federal, state or local taxes required by law to be withheld with respect to
such cash awards. The grantee or other person receiving such shares shall be
required to pay to the Corporation the amount of any such taxes which the
Corporation is required to withhold with respect to such Grants. With respect to
Grants of restricted stock or nonqualified stock options, the Corporation shall
have the right to require that the grantee make such provision, or furnish the
Corporation such authorization as may be necessary or desirable so that the
Corporation may satisfy its obligation, under applicable income tax laws, to
withhold for income or other taxes due upon or incident to such restricted stock
or the exercise of such nonqualified stock options.
The Committee may adopt such rules, forms and procedures as it considers
necessary or desirable to implement such withholding procedures, which rules,
forms and procedures shall be binding upon all grantees, and which shall be
applied uniformly to all grantees similarly situated.
14. Listing and Registration
Each Grant shall be subject to the requirement that, if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Grant or the shares subject to the Grant upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, such Grant or the issue or purchase of
shares thereunder, no such Grant may be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
15. Adjustment of and Changes in Common Stock of the Corporation.
In the event of a reorganization, recapitalization, change of shares, stock
split, spin-off, stock dividend, reclassification, subdivision or combination of
shares, merger, consolidation, rights offering, or any other change in the
corporate structure or shares of the Corporation, the Committee will make such
adjustment as it deems appropriate in the number and kind of shares authorized
by the Plan, in the number and kind of shares covered by Grants made under the
Plan, in the purchase prices of outstanding options or the terms and conditions
applicable to dividend equivalents. Any adjustment determined by the Committee
shall be final, binding and conclusive.
16. Change in Control of the Corporation
As used herein, the following defined terms shall have the meanings described in
this Section:
(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

12



--------------------------------------------------------------------------------



 



(b) A Person shall be deemed the “Beneficial Owner” of any securities: (i) that
such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any voting
securities of the Corporation; provided, however, that nothing in this
subsection (b) shall cause a Person engaged in business as an underwriter of
securities to be the “Beneficial Owner” of any securities acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.
(c) A “Change in Control” shall mean:

  (i)  
any Person (including any individual, firm, corporation, partnership or other
entity except the Corporation, any subsidiary of the Corporation, any employee
benefit plan of the Corporation or of any subsidiary, or any Person or entity
organized, appointed or established by the Corporation for or pursuant to the
terms of any such employee benefit plan), together with all Affiliates and
Associates of such Person, shall become the Beneficial Owner in the aggregate of
20% or more of the Common Stock of the Corporation then outstanding;

  (ii)  
during any twenty-four month period, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute a majority
thereof, unless the election, or the nomination for election by the
Corporation’s shareholders, of at least seventy-five percent of the directors
who were not directors at the beginning of such period was approved by a vote of
at least seventy-five percent of the directors in office at the time of such
election or nomination who were directors at the beginning of such period; or

  (iii)  
there occurs a sale of 50% or more of the aggregate assets or earning power of
the Corporation and its subsidiaries, or its liquidation is approved by a
majority of its shareholders or the Corporation is merged into or is merged with
an unrelated entity such that following the merger the shareholders of the
Corporation no longer own more than 50% of the resultant entity.

 

13



--------------------------------------------------------------------------------



 



Notwithstanding anything in this subsection (c) to the contrary, a Change in
Control shall not be deemed to have taken place under clause (c)(i) above if
(i) such Person becomes the beneficial owner in the aggregate of 20% or more of
the Common Stock of the Corporation then outstanding as a result, in the
determination of a majority of those members of the Board of Directors of the
Corporation in office prior to the acquisition, of an inadvertent acquisition by
such Person if such Person, as soon as practicable, divests itself of a
sufficient amount of its Common Stock so that it no longer owns 20% or more of
the Common Stock then outstanding, or (ii) such Person becomes the beneficial
owner in the aggregate of 20% or more of the common stock of Corporation
outstanding as a result of an acquisition of common stock by the Corporation
which, by reducing the number of common stock outstanding, increases the
proportionate number of shares of common stock beneficially owned by such Person
to 20% or more of the shares of common stock then outstanding; provided, however
that if a Person shall become the beneficial owner of 20% or more of the shares
of common stock then outstanding by reason of common stock purchased by the
Corporation and shall, after such share purchases by the Corporation become the
beneficial owner of any additional shares of common stock, then the exemption
set forth in this clause shall be inapplicable.
17. Amendment and Termination
(a) The Plan may be amended by the Board of Directors of the Corporation as it
shall deem advisable to ensure such qualification and conform to any change in
the law or regulations applicable thereto, including such new regulations as may
be enacted pertaining to the tax treatment of incentive stock options to be
granted under this Plan, or in any other respect that the Board may deem to be
in the best interest of the Corporation; provided, however, that the Board may
not amend the Plan, without the authorization and approval of the shareholders
of this Corporation, if such approval is required by section 422 of the Code or
section 162(m) of the Code.
The Board of Directors shall not amend the Plan if the amendment would cause the
Plan or the Grant or exercise of an incentive stock option under the Plan to
fail to comply with the requirements of section 422 of the Code including,
without limitation, a reduction of the option price set forth in Section 6(a) or
an extension of the period during which an incentive stock option may be
exercised as set forth in Section 6(b).
(b) The Board of Directors of the Corporation may, in its discretion, terminate,
or fix a date for the termination of, the Plan. Unless previously terminated,
the Plan shall terminate on March 17, 2014 and no Grants shall be made under the
Plan after such date.

 

14



--------------------------------------------------------------------------------



 



(c) A termination or amendment of the Plan that occurs after a Grant is made
shall not result in the termination or amendment of the Grant unless the grantee
consents or unless the Committee acts under Section 18. The termination of the
Plan shall not impair the power and authority of the Committee with respect to
an outstanding Grant. Whether or not the Plan has terminated, an outstanding
Grant may be terminated or amended under this Section 17 or may be amended by
agreement of the Corporation and the grantee consistent with the Plan.
18. Compliance with Law
The Plan, the exercise of Grants and the obligations of the Corporation to issue
or transfer shares of Common Stock under Grants shall be subject to all
applicable laws, including any applicable federal or Pennsylvania state law, and
to approvals by a governmental or regulatory agency as may be required. With
respect to persons subject to Section 16 of the Exchange Act, it is the intent
of the Corporation that the Plan and all transactions under the Plan comply with
all applicable conditions of Rule 16b-3 or its successors under the Exchange
Act. In addition, it is the intent of the Corporation that the Plan and
applicable Grants of stock options under the Plan comply with the applicable
provisions of sections 162(m) and 422 of the Code. The Committee may revoke any
Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payments to grantees. The Committee
may, in its sole discretion, agree to limit its authority under this Section.
19. Effective Date of the Plan
The Plan became effective on March 18, 2004, upon the approval of the
Corporation’s stockholders at the May 20, 2004 meeting of the Corporation’s
stockholders. This amendment and restatement of the Plan shall be effective
January 1, 2009.
20. Grandfathered Benefits
The terms of the amended and restated Plan shall not apply to any grant made
under the Plan which vested on or before December 31, 2004 (“2004 Grants”). The
2004 Grants shall be governed pursuant to the terms of the Plan as in effect
before January 1, 2005 and prior to this amendment and restatement, consistent
with the “grandfather” provisions of section 409A of the Internal Revenue Code
of 1986, as amended.

 

15